                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


SELVIN M. R.,                                            Civil Action No. 18-14058 (JLL)

                Petitioner,

        v.                                                           OPINION

CHARLES GREEN, et al.,

                Respondents.


LINARES, Chief District Judge:

       Presently before the Court is the petition for a wi-it of habeas corpus of Petitioner, Selvin

M. R., filed pursuant to 28 U.S.C.    § 2241. (ECF No. 1). Following an order to answer, the
Government filed a response to the petition. (ECf No. 6). Petitioner did not file a reply. For the

following reasons, this Court will deny the petition without prejudice.

                                       I. BACKGROUND

       Petitioner is a native and citizen of El Salvador who has resided in the United States since

200$. (ECF No. I     ¶ 6). In September 2014, Petitioner was convicted of sexual assault in New
Jersey and sentenced to five years’ imprisonment. (ECF No. 6 at 32). On December 15, 2017,

upon Petitioner’s release from state criminal custody, Petitioner was taken into immigration

custody and served with a notice to appear for removal proceedings. (ECF No. 6 at 33). Because

Petitioner had previously been convicted of a crime of moral turpitude, the Government

determined that Petitioner was subject to mandatory detention pursuant to $ U.S.C.   § 1226(c), and
he has thus been confined in immigration detention without a bond hearing since December 2017.

(ECF No. 6 at 41).
       On   January   25, 2018. Petitioner appeared for a master calendar hearing before an

immigration judge, but the hearing was adjourned so Petitioner could acquire counsel. (ECF No.

6 at 43-44).   As a result of the immigration judge’s unplanned leave and certain technical

difficulties on the part of the immigration court, Petitioner’s hearing was rescheduled for April 12,

2018. (ECf No. 6 at 44). Petitioner and counsel appeared on that date, and Petitioner’s hearing

was adjourned to May 201$ so that counsel could file an application for asylum. (ECF No. 6 at

44). When Petitioner appeared on May 17, 201$, he filed applications for asylum, withholding of

removal, and protection under the Convention Against Torture. (ECf No. 6 at 44). Petitioner was

then scheduled for another hearing in July 201 $ after his counsel rejected an earlier hearing date.

(ECF No. 6 at 44). The July hearing was thereafter adjourned so that an individual merits hearing

could be conducted, which was scheduled for September 27, 201$. (ECF No. 6 at 44). Petitioner

requested additional time to present more evidence, and Petitioner’s merits hearing was

rescheduled for December 20, 2018. (ECf No. 6 at 44). Neither party has informed the Court of

the outcome of that hearing, and from the record before the Court it thus appears that Petitioner

remains detained without a final order of removal.

                                         II. DISCUSSION

A. Legal Standard

        A federal cotirt has jurisdiction over a petition for habeas corpus only if the petitioner is

“in custody” and the custody is allegedly “in violation of the Constitcition or laws or treaties of the

United States.” 2$ U.S.C.   § 224 1(c)(3); Mateng v.   Cook, 490 U.S. 488, 490 (1989). As Petitioner

is currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his




                                                   7
claims. Spencer v. Kemnci, 523 U.S. 1, 7(1998); Brctden v. 30th Juclicicit Circuit Chart, 410 U.S.

484, 494—95, 500 (1973); see also Zathydas v. Davis, 533 U.S. 678, 699 (2001).

B. Anatysis

         Petitioner argues that his ongoing immigration detention violates his right to Due Process

as he has been held for a constitutionally impermissible amount of time without a bond hearing.

Petitioner bases his Due Process argument on the Thii-d Circuit’s decisions in Diop v.

IC’E/Homeland Secttritv, 656 f.3d 221 (3d Cir. 2011) and Chavez-Alvarez v. Warden York County

Prison, 783 F.3d 469 (3d Cir. 201 5). However, the Supreme Court recently abrogated the direct

holdings of Diop and Chctvez-Alvctrez in Jennings v. Rodriguez, 12$ S. Ct. $30 (2018), when it

held that there was no implicit reasonableness limitation in                      §   1226(c). Borbot v. Wctrden Hudson


Ctv. Corr. faculty, 906 F.3d 274, 278—79 (3d Cii-. 201$). Diop and Chavez-Alvarez retain some

precedential value, as “Jennings did not call into question [the] constitutional holding in Diop [and

Chcn’ez—Alvctrez] that detention under               § 1226(c)     may violate due process if unreasonably long.”

Id. Thus, even after Jennings, the “constitutionality of[ 1226(c) detention remains] a function
                                                                                                of

the length of the detention [and t]he constitutional case for continued detention without inquiry

into its necessity becomes more and more suspect as detention continues past [certain] thresholds.”

Chavez-Alvarez, 783 f.3d at 474 (quoting Diop, 656 f.3d at 232, 234).




                                                                                                                                 Bail
  Petitioner also contends in his habeas petition that his detention violates the Eighth Amendment’s Excessive
                                 ve  Procedure   Act.    Petitioner  has   failed  to  brief  how     his  detention    violates   the
  Clause and the Administrati
  Administrative Procedure Act and has instead merely asserted that it is either arbitrary or otherwise not in           accordance
  with the law. The applicable law § 1226(c). however. “mandates detention of any alien falling within its scope
                                          -




                                                                                                                                   for
  and that detention may end prior to the conclusion of removal proceedings ‘only if the alien is released
                                                                                      (2018).   Thus.     Petitioner’s  detention    is
  witness-protection purposes.” Jennings v. Rodriguez, 128 S. Ct. 830. 847
                                                                       Petitioner’s    APA   claim    is demed    to the  extent  it is
  wholly lawful and is neither discretionary nor arbitrary. Thus,
                                                                                                                            for relief
  presented as a separate basis for relief from his constitutional claim. Likewise, this Court finds no basis
  under the Eighth Amendment’s Excessive Bail        Clause   as the Supreme     Court  “has  never    held  that persons   detained
                           are entitled to release on  bail bail” under  that  clause.  Bolante  i’.  KeLs]er.   506  f.3d  618,  619
  in civil proceedings   .   .




                                entitlement  to relief thus rises and falls with  his  contention    that  his continued   detention
  (7th Cir. 2007). Petitioner’s
  violates Due Process.

                                                                  3
       The Court’s determination of reasonableness must be highly fact specific. Chavez-Alvarez,

783 F.3d at 474.    An alien can thus show that his detention amounts to an unconstitutional

application of 1226(c) where he establishes that the prolonged nature of his detention has become

“so unreasonable [that it] amount[s] to an arbitrary deprivation of liberty [which] cannot    comport


with the requirements of the Due Process Clause.” Dryden v. Green, 321 F. Supp. 3d 496, 502

(D.N.J. 201$) (citing Demore v. Kim. 538 U.S. 510. 532 (2003) (Kennedy, J. concurring).

“[A]liens who are merely gaming the system to delay their removal should not be rewarded with

a bond hearing that they would not otherwise get tinder the statute.” Chavez-Alvarez, 783 F.3d at

476. However, where an alien’s detention becomes prolonged merely because he has pursued

valid challenges to his removal in the absence of bad faith that detention may eventually become

so arbitrary that the Due Process clause requires a bond hearing. See K.A. v. Green, No. 18-3436,

201 $ WL 374263 1, at   ‘   4 (D.N.J. Aug. 7, 201 8) (finding that detention of nineteen months in the

absence of bad faith on     Petitioner’s   part warranted a bond hearing where Petitioner was pursuing

a valid petition for review before the Third Circuit and had received a stay of removal); see also

(‘cu/os A. v. Green. No. 18-13356, 2019 WL 325543, at *4 (D.N.J. Jan. 25, 2019) (finding the

same with respect to a detention of over eighteen months). Generally. however, detention ofjust

over a year will be insufficient in and of itself to warrant a bond hearing where the petitioner is

responsible for the delay in his or her immigration proceedings. See, e.g., Car/os A. v. Green, No.

18-741, 2018 WL 3492150, at *5 (D.N.J. July 20, 2018) (finding that detention for just over 13

months not unconstitutional where the petitioner was responsible for “virtually all” of the delay in

the proceedings); Charles A.      i’.   Green. No. 18-1158, 2018 WL 3360765, at *5 (D.N.J. July 10.

201$) (same); Drvden, 321 F. Supp. 3d at 502—03 (finding that detention of just over a year was

not sufficient where the petitioner sought multiple continuances).



                                                      4
         According to the record before this Court, Petitioner has been cletaitieci for fourteen months

and is not yet subject to a final order ofremoval. Petitioner’s detention, however, has largely been

the result of his own requests for continuances or other delays in his proceedings. Given the

procedural history of Petitioner’s immigration proceedings, Petitioner has failed to show that his

ongoing immigration detention has become so prolonged as to amount to an arbitrary application

of   § 1226(c). Petitioner has thus failed to show that the statute has been applied to him
unconstitutionally and Petitioner’s habeas petition is thus denied without prejudice. Dryden, 321

F. Supp. 3d at 502—03.

                                         III. CONCLUSION

         For the reasons expressed above, Petitioner’s habeas petition, (ECF No. 1), is DENIED

WITHOUT PRE.JUDICE. An appropriate order follows.




Dated:
                 t /i                                  JNRES,
                                                         Judge, United States District Court




                                                   5
